DETAILED ACTION
This Action is in consideration of the Applicant’s response on October 1, 2021.  Claims 1 – 5, 10, 12, 14 – 18, 20, and 21 are amended by the Applicant.  Claim 19 was previously canceled.  Claim 6 is withdrawn from consideration.  Claims 1 – 5, 7 – 18, 20, and 21, where Claims 1, 14, and 17 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
Response to Arguments
	Applicant's arguments filed October 1, 2021 have been fully considered but they are moot based on the new grounds of rejection as stated below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2021 was filed before the mailing date of the current action.  The submission is in compliance with 
Double Patenting
The double patenting rejections in view of co-pending applications 16/269911, 16/269916, and 16/269926 presented on February 3, 2021 will be held in abeyance until the claims of the current application are deemed allowable over prior art and will be reconsidered at that time.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 – 5, 8 – 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2009/0319769 (hereinafter “Betouin”), in view of PGPub. 2016/0043866 (hereinafter “Nixon”).
1.	Regarding Claims 1, 14, and 17, Betouin discloses of a system [Figs. 1-3; Para. 0036-37] comprising: 
a memory (Claim 17 CRM) [Para. 0036]; and
a processing device operatively coupled to the memory [Para. 0036], the processing device (Claim 1 method) to: 
accessing conversion data associated with a protected resource, wherein the conversion data comprises a transformation parameter and is generated based on access criteria indicating a future time when access to the protected resource is permitted [Figs. 1-3; Para. 0004, 0015-21, 0023; a polynomial is generated and distributed to users (accessing conversion data ;
determine temporal data of a computing device [Fig. 3; Para. 0037; current time for device];
transform, in view of the conversion data, the temporal data wherein the conversion data causes a set of alternate data values to transform to one of the one or more specific cryptographic value [Figs. 1-3; Para. 0014-21, 0023, 0037; use current time as input to polynomial which has a set of alternate temporal data values to generate a value used to generate an encryption key];
create a cryptographic key in view of the one or more specific cryptographic values [Fig. 3, 4; Para. 0014, 0028, 0037; generate encryption key based on the generated value]; and
use the cryptographic key to enable access to the protected resource [Fig. 3; Para. 0004, 0012; access encrypted content via decryption using generated encryption key].
Betouin, however, does not specifically disclose of determining location data of the computing device and using the location data to transform to one of the one or more specific cryptographic values.
Nixon discloses a system and method for generating keys and sub-keys based on necessary conditions/attributes that may be based on location, time, context, customer, supplier, etc. (use of location data to transform to one of the one or more specific cryptographic values) [Abstract; Para. 0029, 0107].  Nixon also disclose the use 
If Applicant views that Betouin does not specifically disclose that the device comprises memory, the Office incorporate the teachings of Nixon to disclose that a computing device comprises of a processor coupled to memory that is used to store the instructions executed by the computing device [Fig. 7; Para. 0134-136].  It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Nixon with Betouin since both systems generate time sensitive encryption keys.  The disclosure of Nixon illustrates the well-known principles of computer architecture where a computer readable medium can be memory.  The motivation to do so is to use standardized computer system architecture for ease of implementation within a wide variety of computers [obvious to one skilled in the art].
2.	Regarding Claims 3, 16, and 19, Betouin, in view of Nixon, discloses all the limitations of Claims 1, 14, and 17 above.  Betouin further discloses that the set of alternate data values corresponds to a time range in which the protected resource is accessible to the computing device [Para. 0004, 0016-20].
Claims 4 and 20, Betouin, in view of Nixon, discloses all the limitations of Claims 3 and 19 above.  Betouin further discloses that transforming the temporal data  comprises transforming the temporal data  into one specific cryptographic value in response to the temporal data corresponding to the future time  [Para. 0004, 0016-20].
Nixon discloses a system and method for generating keys and sub-keys based on necessary conditions/attributes that may be based on location, time, context, customer, supplier, etc. (use of location data and temporal data to transform to one of the one or more specific cryptographic values) [Abstract; Para. 0029, 0107].  Nixon also disclose the use of GPS transceiver with the device to determine the location of the device (location data corresponding to the location) [Para. 0095-96].  
4.	Regarding Claim 5, Betouin, in view of Nixon, discloses all the limitations of Claim 1 above.  Betouin further discloses that the conversion data is selected to cause temporal data of any time within a time range to generate a single correct cryptographic value and temporal data of any time outside the time range to be to generate an incorrect cryptographic value [Para. 0012, 0016-20, 0023-24].
5.	Regarding Claim 8, Betouin, in view of Nixon, discloses all the limitations of Claim 1 above.  Betouin further discloses that the cryptographic key comprises a symmetric key [Para. 0006; symmetric key] and wherein using the cryptographic key to access the protected resource comprises using the symmetric key to decrypt data of the protected resource [Para. 0004, 0012, 0024; symmetric key used to decrypt encrypted encryption key used to encrypt content].
Claim 9, Betouin, in view of Nixon, discloses all the limitations of Claim 8 above.  Betouin further discloses that the symmetric key is created after the protected resource is encrypted, and wherein the symmetric key is identical to a symmetric key used to encrypt the protected resource [Para. 0004, 0012, 0024; symmetric key generated by user device is used to decrypt encrypted encryption key used to encrypt content].
7.	Regarding Claim 10, Betouin, in view of Nixon, discloses all the limitations of Claim 1 above.  Betouin further discloses that creating the cryptographic key comprises: 
accessing security data associated with the computing device [Para. 0023; value w for the encryption algorithm E]; and 
executing a key derivation function using the security data and the transformed temporal data  [Para. 0023-24, 0037].
Nixon discloses a system and method for generating keys and sub-keys based on necessary conditions/attributes that may be based on location, time, context, customer, supplier, etc. (use of location data and temporal data) [Abstract; Para. 0029, 0107].  
8.	Regarding Claim 11, Betouin, in view of Nixon, discloses all the limitations of Claim 10 above.  Betouin further discloses that the security data comprises a security key and wherein the security key and the conversion data are stored in an enclave of the computing device [Figs. 1 and 3; Para. 0023-25, 0036-37; polynomial and key w used for key generation are stored in memory of device].
Claim 12, Betouin, in view of Nixon, discloses all the limitations of Claim 1 above.  Betouin further discloses that transforming the temporal data  comprises:
receiving the conversion data associated with the computing device from a source over a network, wherein the conversion data comprises one or more values [Figs. 1-3; Para. 0014-21, 0023, 0037; receive polynomial from server which has a set of alternate temporal data values to generate a value used to generate an encryption key];
performing a mathematic transformation on the temporal data using the one or more values to produce the one or more specific cryptographic value [Figs. 1-3; Para. 0014-21, 0023, 0037; use current time as input to polynomial which has a set of alternate temporal data values to generate a value used to generate an encryption key]; and
storing the one or more cryptographic value in a data store, wherein each of the cryptographic values comprises a plurality of bits [Figs. 1-3; Para. 0014-21, 0023, 0037; store generated encryption key for cryptographic purposes].
Nixon discloses a system and method for generating keys and sub-keys based on necessary conditions/attributes that may be based on location, time, context, customer, supplier, etc. (use of location data and temporal data) [Abstract; Para. 0029, 0107].  
10.	Regarding Claim 13, Betouin, in view of Nixon, discloses all the limitations of Claim 12 above.  Betouin further discloses that the mathematic transformation comprises a mathematical equation and the conversion data comprises input for the 
11.	Regarding Claim 21, Betouin, in view of Nixon, discloses all the limitations of Claim 1 above.  Betouin further discloses of receiving the conversion data from a trusted source, where in the trusted source generates the conversion data by selecting the transformation parameter that will transform the temporal data into the specific cryptographic key [Fig. 1; Para. 0014; server of DRM system generates polynomial and distributes it to the user device].
Nixon discloses a system and method for generating keys and sub-keys based on necessary conditions/attributes that may be based on location, time, context, customer, supplier, etc. (use of location data and temporal data) [Abstract; Para. 0029, 0107].  
Claims 2, 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Betouin, in view of Nixon, in further view of PGPub. 2017/0132533 (hereinafter “Darnell”).
12.	Regarding Claims 2, 15, and 18, Betouin, in view of Nixon, discloses all the limitations of Claims 1, 14, and 17 above.  Betouin further discloses that determining the temporal data comprises retrieving a current time 
Nixon discloses a system and method for generating keys and sub-keys based on necessary conditions/attributes that may be based on location, time, context, location data and temporal data to transform to one of the one or more specific cryptographic values) [Abstract; Para. 0029, 0107].  Nixon also disclose the use of GPS transceiver with the device to determine the location of the device (a current location in view of a location sensor of the computing device) [Para. 0095-96].
Neither Betouin nor Nixon, however, specifically discloses that the temporal data comprises a current time in view of a system clock of the computing device.
	Darnell discloses a system and method for generating a virtual key based on contextual data of a mobile device [Abstract].  Darnell further discloses that the time or timestamp is generated by the mobile computing device using a system clock [Fig. 2; Para. 0098, 0116].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Darnell with Betouin since both systems utilize contextual information for cryptographic purposes.  The combination would enable the Betouin computing devices to utilize well-known, established methods of determining time information.  The motivation to do so is to enable a larger range of devices and device types that can implement the Betouin system for improve marketability and commercial value (obvious to one skilled in the art).
13.	Regarding Claim 7, Betouin, in view of Nixon, discloses all the limitations of Claim 1 above.  Neither Betouin nor Nixon, however, specifically disclose that the cryptographic key is created on a first computing device and is identical to a cryptographic key created on a second device and wherein the creating the 
Darnell discloses a system and method for generating a virtual key based on contextual data of a mobile device [Abstract].  Darnell further discloses that the cryptographic key created on a first computing device and is identical to a cryptographic key created on a second device [Para. 0098, 0113; same IV generated by server and user device based on time data to decrypt the virtual key used for access], and wherein the creating the cryptographic key on the first computing device is performed without a key exchange between the first computing device and the second computing device [Para. 0098, 0113; IV not exchanged between devices].
It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Darnell with Betouin since both systems generate time sensitive encryption keys.  The combination would enable different devices to generate the same cryptographic value that was used to encrypt data, so that data can be decrypted by another device easily.  The motivation to do so is that the key that was used to encrypt content can be generated on the fly locally to improve the overall security of DRM systems [See Betouin; Para. 0007].
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496